DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment filed on October 27, 2021 is acknowledged. Claims 27-56 are pending and under examination in this Office action.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/27/2021 and 1/13/2020 have been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 27-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,532,067.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are drawn to an immunogenic composition comprising lipid particles and messenger ribonucleic acid (mRNA) molecules; the mRNA molecules comprising a 7’- methylguanosine, a first 5’ ribonucleotide, and a sequence that encodes an immunogen; the immunogen comprising a respiratory syncytial virus (RSV) immunogen, an Epstein- Barr virus (EBV) immunogen, a cytomegalovirus (CMV) immunogen, a coronavirus spike polypeptide immunogen, an influenza immunogen, or a flavivirus immunogen; the first 5’ ribonucleotide comprising a 2’-methylated ribose; the 7’ methylguanosine linked 5’-to- 5’ to the first 5’ ribonucleotide; the lipid particles comprising a polyethylene glycol- ylated (PEGylated) phospholipid, cholesterol, a first phospholipid, and a cationic lipid; the cationic lipid comprising a tertiary amine; the first phospholipid comprising an anionic phospholipid or a zwitterionic phospholipid; the lipid particles encapsulating at least half of the mRNA molecules; the immunogenic composition being immunogenic in vivo by eliciting at least: an antibody response against the immunogen, a cell-mediated immune response against the immunogen, or both.
The claims of the U.S. Patent No 10,532,067 are drawn to a method of raising an immune response in a vertebrate, comprising administering an immunogen-encoding self-replicating RNA to the vertebrate such that the RNA is translated to provide expression of the immunogen, wherein all of the nucleotides in the RNA are standard A, C, G and U ribonucleotides other than a 5' cap, wherein the RNA comprises genetic elements required for RNA replication and lacks those genetic elements encoding gene products necessary for viral particle assembly; and 
	The present claims are obvious over the claims of the U.S. Patent No 10,532,067 because they are both drawn to liposome encapsulated RNA and methods of raising an immune response comprising administering the liposome encapsulated RNA. 

Claims 27-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,770,463. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are drawn to an immunogenic composition comprising lipid particles and messenger ribonucleic acid (mRNA) molecules; the mRNA molecules comprising a 7’- methylguanosine, a first 5’ ribonucleotide, and a sequence that encodes an immunogen; the immunogen comprising a respiratory syncytial virus (RSV) immunogen, an Epstein- Barr virus (EBV) immunogen, a cytomegalovirus (CMV) immunogen, a coronavirus spike polypeptide immunogen, an influenza immunogen, or a flavivirus immunogen; the first 5’ ribonucleotide comprising a 2’-methylated ribose; the 7’ methylguanosine linked 5’-to- 5’ to the first 5’ ribonucleotide; the lipid particles comprising a polyethylene glycol- ylated (PEGylated) phospholipid, cholesterol, a first phospholipid, and a cationic lipid; the cationic lipid comprising a tertiary amine; the first phospholipid comprising an anionic phospholipid or a zwitterionic phospholipid; the lipid particles encapsulating at least half of the mRNA molecules; the immunogenic composition being immunogenic in vivo by eliciting 
The claims of the U.S. Patent No. 9,770,463 are drawn to a method of raising an immune response in a vertebrate, comprising administering an immunogen-encoding self-replicating RNA to a delivery site in a vertebrate and then permitting immune cells to infiltrate the delivery site, such that the self-replicating RNA separately enters both (a) non-immune cells at the delivery site and (b) the infiltrating immune cells, provided that the self-replicating RNA does not comprise modified nucleotides other than a 5' cap, and wherein said immunogen is translated by a host cell from said vertebrate, wherein the self-replicating RNA is administered without protein and in combination with a cationic lipid-containing delivery system comprising: (i) liposomes comprising DSPC (1,2-Diastearoyl-sn-glycero-3-phosphocholine), DlinDMA (1,2-dilinoleyloxy-N,N-dimethyl-3-aminopropane), cholesterol, and PEG-conjugated DMG (1,2-dimyristoyl-sn-glycero-3-phosphoethanolamine-N-[methoxy(polyethylene glycol)), or (ii) a submicron cationic oil-in-water emulsion comprising squalene, span 85 (sorbitan trioleate), polysorbate 80, and DOTAP (1,2-dioleoyl-3-trimethylammonium-propane). The specification of U.S. Patent No 9,770,463 discloses PEGylated phospholipids. Thus the present claims are obvious over the claims of U.S. Patent No 9,770,463 in view of the specification.
	The present claims are obvious over the claims of the U.S. Patent No 9,770,463 because they are both drawn to liposome encapsulated RNA and methods of raising an immune response comprising administering the liposome encapsulated RNA. 


Claims 27-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,801,897.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are drawn to an immunogenic composition comprising lipid particles and messenger ribonucleic acid (mRNA) molecules; the mRNA molecules comprising a 7’- methylguanosine, a first 5’ ribonucleotide, and a sequence that encodes an immunogen; the immunogen comprising a respiratory syncytial virus (RSV) immunogen, an Epstein- Barr virus (EBV) immunogen, a cytomegalovirus (CMV) immunogen, a coronavirus spike polypeptide immunogen, an influenza immunogen, or a flavivirus immunogen; the first 5’ ribonucleotide comprising a 2’-methylated ribose; the 7’ methylguanosine linked 5’-to- 5’ to the first 5’ ribonucleotide; the lipid particles comprising a polyethylene glycol- ylated (PEGylated) phospholipid, cholesterol, a first phospholipid, and a cationic lipid; the cationic lipid comprising a tertiary amine; the first phospholipid comprising an anionic phospholipid or a zwitterionic phospholipid; the lipid particles encapsulating at least half of the mRNA molecules; the immunogenic composition being immunogenic in vivo by eliciting at least: an antibody response against the immunogen, a cell-mediated immune response against the immunogen, or both.
The claims of the U.S. Patent No. 9,801,987 are drawn to A method of stimulating an endosomal innate immunity receptor and stimulating a cytoplasmic innate immunity receptor in a vertebrate, comprising administering a composition comprising the following: (i) an immunogen-encoding self-replicating RNA to the vertebrate such that the RNA is translated to provide expression of the immunogen, wherein all of the nucleotides in the RNA are standard A, C, G and U ribonucleotides other than a 5' cap, and wherein the RNA comprises genetic 
The present claims are obvious over the claims of the U.S. Patent No 9,801,987 because they are both drawn to generating an immune response with RNA. The specification of U.S. Patent No 9,801,987 discloses PEGylated phospholipids. Thus the present claims are obvious over the claims of U.S. Patent No 9,801,987 in view of the specification.

Claims 27-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,487,332.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are drawn to an immunogenic composition comprising lipid particles and messenger ribonucleic acid (mRNA) molecules; the mRNA molecules comprising a 7’- methylguanosine, a first 5’ ribonucleotide, and a sequence that encodes an immunogen; the immunogen comprising a respiratory syncytial virus (RSV) immunogen, an Epstein- Barr virus (EBV) immunogen, a cytomegalovirus (CMV) immunogen, a coronavirus spike polypeptide immunogen, an influenza immunogen, or a flavivirus immunogen; the first 5’ ribonucleotide comprising a 2’-methylated ribose; the 7’ methylguanosine linked 5’-to- 5’ to the first 5’ ribonucleotide; the lipid particles comprising a polyethylene glycol- ylated (PEGylated) phospholipid, cholesterol, a first phospholipid, and a cationic lipid; the cationic lipid comprising a tertiary amine; the first phospholipid comprising an anionic phospholipid or a zwitterionic phospholipid; the lipid particles encapsulating at least half of the mRNA molecules; the immunogenic composition being immunogenic in vivo by eliciting 
The claims of the U.S. Patent No. 10,487,332 are drawn to A method of eliciting an antibody response and/or a cell-mediated immune response in a large mammal, comprising administering to the mammal a dose of between 2 .mu.g and 100 .mu.g of a self-replicating RNA encoding an immunogen, wherein the large mammal is a human, horse, cattle or pig and the RNA is formulated with a non-viral delivery system that comprises liposomes comprising a cationic lipid comprising a tertiary amine, wherein the self-replicating RNA: i) cannot perpetuate itself in infectious form and ii) includes no modified nucleotides other than a 5' cap.
The present claims are obvious over the claims of the U.S. Patent No 9,801,987 because they are both drawn to generating an immune response with RNA.
Pertinent references 
Buyens et al. (Langmuir, 2009, 25, p. 4886-4891 in IDS on 10/27/2021) teaches a method of raising an immune response comprising administering to the vertebrate a pharmaceutical composition comprising liposomes and RNA molecules 
Buyens et al. does not teach PEGylated phospholipid together with mRNA. 
Hennink et al. (US Patent 6,395,302) teaches methods of inducing immune responses comprising administering vaccines comprising liposomes encapsulating vaccine antigens, wherein the liposomes have diameter of 20-220 nm or the polydispersity index of less than 0.2 (see Tables 2 and 2 and column 8, lines 43-50, and column 9, lines 8-15). Hennink et al. does not teach PEGylated phospholipid together with mRNA. 
Michaeli et al. (US Patent 8.338, 583) teaches RNA molecules wherein the 5’ ribonucleotide is methylated at the 2’ position of the ribose 5’ cap and teaches that such  Michaeli et al. does not teach PEGylated phospholipid together with mRNA. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGNIESZKA BOESEN/
Primary Examiner, Art Unit 1648